DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.  Claims 1, 15, 36 and 41 have been amended.  Claim 9 has been cancelled.  Claims 2-8, 10-11 and 16-35 were previously cancelled.  Accordingly, claims 1, 12-15 and 36-41 are pending and under examination.

 Withdrawn Rejections
Applicant’s amendment to claims 1 and 36 to recite “level of IC3b, intact C3 and/or total C3” has overcome the 103 rejection based on Ezrin et al.  Thus, 103 rejection of Ezrin et al has been withdrawn because Ezrin et al does not teach nor fairly suggest detecting the levels of IC3b, intact C3 and/or total C3).
All remaining rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12-15 and 36-41 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50). 
  The claims are directed to a naturally occurring correlation between the levels of iC3b, intact C3 and total C3 in pregnant subjects at increased risk of an adverse pregnancy outcome (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of determining in a first sample from the subject the levels of at least one of Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific.  As shown by Zhang et al (US 2012/0135430) it is well known routine and conventional in the art to detect intact C3 in a sample from a subject and compare to a reference or previous sample and make a decision if treatment is needed.  Zhang et al also discloses that it is well known, routine and conventional to determine a ratio of iC3b to intact C3 (e.g. para’s 0009-0010, 0046, 0086, 0088, 0188).   As shown by Olson et al 
            Also, claim 36 recites “wherein if the level from the subject is outside of a range of normal levels the subject will be considered to be at risk of an adverse pregnancy outcome and will be administered one or more treatments….”.  The “wherein” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of iC3b, intact C3 and total are correlated with increased risk of an adverse pregnancy outcome.  No active method steps are invoked or clearly required; the “wherein” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.  Further, it is noted that such interpretive clause(s) do not recite any additional active method steps, but simply state a characterization or conclusion of the results of those steps.   
           Although claims 1 and 36 tries to invoke subsequently treating the subject.   The claim as currently recited does not require the actual treatment steps because the claim recites “will be administered” which reads on an embodiment wherein treatment has not been administered but can be in the future.  Further, claim 36 as currently recited allows for an alternate situation in reciting “if the level from…” and given its broadest reasonable interpretation allows for a scenario wherein the subject is considered to not 
             Based upon this analysis of the claims as a whole, the above noted claims 1,  12-15 and 36-41 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.  
           101 Rejections:
           Applicant argues that claims 1 and 36 recites a method of treatment and makes reference to the USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance” and notes that such claims are patent eligible.  Applicant also makes reference to Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals and argues that the claims recite a method of treatment which is patent eligible.
            This argument is not found persuasive because as stated supra the claims allow for conditional steps. The claims as currently recited do not require the actual treatment steps because the claim recites “will be administered” which reads on an embodiment wherein treatment has not been administered but can be in the future.  Further, claim 36 
          Applicant further argues that the claims recite a particular treatment, that the claims integrate more than a nominal or insignificant relationship at least because the claims recite a treatment step and apply a practical application of treating pregnant humans found to be at risk of an adverse pregnancy outcome.
         This argument is not found persuasive because as stated supra the claims as currently recited do not require the actual treatment steps because the claim recites “will be administered” which reads on an embodiment wherein treatment has not been administered but can be in the future.  Further, claim 36 as currently recited allows for an alternate situation in reciting “if the level from…” and given its broadest reasonable interpretation allows for a scenario wherein the subject is considered to not be at risk of adverse pregnancy outcome and therefore no treatment will be administered.  The claims must include an actual intervention step of treatment to be considered patent eligible and as currently recited the claims allow for scenarios wherein no treatment is given.  

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641